NOT DESIGNATED FOR PUBLICATION

                                             No. 120,195

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                 JOHN ELMER GOODPASTURE, JR.,
                                          Appellant,

                                                   v.

                                         STATE OF KANSAS,
                                             Appellee.


                                   MEMORANDUM OPINION

        Appeal from Riley District Court; GRANT D. BANNISTER, judge. Opinion filed February 21,
2020. Affirmed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, for appellant.


        Bethany C. Fields, deputy county attorney, Kendra Lewison, assistant county attorney, Barry R.
Wilkerson, county attorney, and Derek Schmidt, attorney general, for appellee.


Before STANDRIDGE, P.J., PIERRON and ATCHESON, JJ.


        PER CURIAM: After appointing a lawyer to represent Defendant John Elmer
Goodpasture, Jr. and holding an evidentiary hearing, the Riley County District Court
denied his motion for habeas corpus relief from 21 jury verdicts convicting him of sex
offenses against two minor girls and from the resulting sentences of life in prison.
Goodpasture has appealed. We find no error and, therefore, affirm.




                                                    1
                           FACTUAL AND PROCEDURAL HISTORY


       In 2008, Goodpasture was in a relationship with A.H. and moved into her home in
Seneca, Kansas. Goodpasture and A.H. each had children from previous relationships,
and they had a daughter, I.G., born two years after they got together. Goodpasture's
children were older and only occasionally visited their father. A.H.'s two daughters D.H.
and G.H., both minors, lived with the couple. Sometimes Goodpasture and A.H. shared
their residences with other adults, including Goodpasture's mother or one of A.H.'s
sisters. Other times, they were the only adults residing in the homes. During the relevant
times, they lived in Seneca and from August 2010 in Manhattan.


       In mid-June of 2011, S.L., one of A.H.'s nieces who was then about 11 years old,
stayed with the couple in Manhattan. While there, S.L. reported Goodpasture touched her
in inappropriately sexual ways. S.L. alleged that, on a recent trip to Salina to pick up
Goodpasture's grandson, Goodpasture inserted his finger into her vagina as she dozed in
the backseat of the van. According to S.L., Goodpasture then tried to kiss her on the
mouth and placed her hand on his clothing over his crotch. When S.L. moved to another
seat in the van, Goodpasture told her not to tell anyone. S.L.'s report prompted a police
investigation.


       In a later interview with law enforcement officers, S.L. said that Goodpasture had
inappropriately touched her on other occasions in the Manhattan home and in the Seneca
home during the summer of 2010. At Goodpasture's criminal trial, S.L. did not provide
particularly detailed testimony about those incidents. But the State played her recorded
police interview for the jury.


       After S.L.'s report, law enforcement officers interviewed D.H. D.H. initially
denied Goodpasture acted inappropriately with her, but later she told police Goodpasture
had sexually molested her for several months in both the Seneca and Manhattan homes.
D.H. provided a detailed account of the first incident and more generally described other
                                              2
incidents. D.H. stated that she did not come forward to report the inappropriate conduct
because Goodpasture threatened to cut her throat in front of her sister. D.H. told
investigators she believed Goodpasture was capable of carrying out that threat.


       D.H. recounted a trip to the store with Goodpasture, who wanted to pick up some
beer. On the way to the store, Goodpasture stopped the car and required D.H. to touch his
penis over his clothing. D.H. related that Goodpasture sexually penetrated her almost
every time her mother left her at home with Goodpasture. Sometimes, D.H.'s baby sister
remained in the house.


       According to D.H., Goodpasture last abused her about two weeks before his arrest.
During that assault, Goodpasture put his penis in D.H.'s mouth. D.H. got up and went to
the bathroom to rinse out her mouth. Goodpasture then grabbed her, pushed her onto the
bed, and penetrated her vagina with his penis. Afterward, when Goodpasture went to use
the bathroom, D.H. ran to her bedroom and shut the door. Goodpasture followed her and
again raped her.


       D.H. testified that Goodpasture had forced his penis into her mouth on three to
five occasions and that he had used sex devices, such as a dildo, to penetrate her three to
five times. D.H. testified in detail about one incident involving the sex devices. During
the trial, the State also presented a video recording of an investigative interview of D.H.


       Over the course of the direct criminal case, the State amended the charges against
Goodpasture several times. In its final version, the complaint charged Goodpasture with 5
counts of sex crimes against S.L. and 16 counts of sex crimes against D.H., including
rape, aggravated criminal sodomy, and aggravated indecent liberties with a child. All of
the charged crimes were off-grid felonies carrying life sentences. At the conclusion of a
5-day trial, the jury convicted Goodpasture of all 21 counts. The district court denied
Goodpasture's posttrial motions and sentenced him to serve 2 consecutive life sentences


                                             3
plus 19 concurrent life sentences without the possibility of parole for 25 years on each
count.


         Goodpasture filed a direct appeal. His appointed counsel raised three arguments on
appeal. We affirmed Goodpasture's convictions and sentences, and the Kansas Supreme
Court declined to review our decision. See State v. Goodpasture, No. 110,445, 2014 WL
6490223 (Kan. App. 2014) (unpublished opinion), rev. denied 302 Kan. 1015 (2015).


         On January 27, 2016, Goodpasture filed a motion for habeas corpus relief under
K.S.A. 60-1507, alleging multiple grounds of ineffective assistance by the lawyers who
represented him in the district court and on appeal in the direct criminal case. After
reviewing the 60-1507 motion and the underlying criminal case file, the district court
appointed Joseph Desch to represent Goodpasture. Desch filed a clarifying statement with
the district court identifying six allegations of ineffective representation by the lawyers
defending the criminal case in the district court and six allegations of ineffective
representation by the lawyer handling the appeal. Goodpasture eventually waived the
claims of ineffective assistance by Larry McRell, who first represented him in the district
court. At the evidentiary hearing, Goodpasture waived additional claims. After the three-
day hearing, the district court filed a lengthy written order denying Goodpasture's 60-
1507 motion. Goodpasture has timely appealed the district court's rulings. In this appeal,
Goodpasture jettisoned the remaining claims regarding Bobby J. Hiebert, Jr., who
handled the appeal of the direct criminal case. The only remaining claims of ineffective
representation concern Gene Parrish, who represented Goodpasture leading up to and
during the trial.




                                              4
                                      LEGAL ANALYSIS


       A prisoner in state custody may collaterally challenge a conviction or sentence on
constitutional grounds under K.S.A. 60-1507(a). When, as here, the district court grants
the movant an evidentiary hearing on his or her claims, an appellate court applies a mixed
standard of review. The district court's factual findings are reviewed for substantial
competent evidence in support. An appellate court gives great deference to the district
court's findings and does not reweigh evidence, make credibility determinations, or
resolve conflicting evidence. Once the underlying facts are established, an appellate court
conducts plenary review of the district court's legal conclusions. White v. State, 308 Kan.
491, 504, 421 P.3d 718 (2018).


       In this appeal, Goodpasture identifies six ways he contends Parrish inadequately
represented him in the criminal case: (A) the failure to object to the admission at trial of
S.L.'s pretrial recorded interview; (B) the failure to object to the admission of DNA
evidence; (C) the failure to present a defense case; (D) the failure to conduct a reasonable
pretrial investigation; (E) the failure to call defense witnesses; and (F) the failure to call
Amy (Goodpasture) Armstrong (Goodpasture's adult daughter) and Gail Perdue
(Goodpasture's mother) as defense witnesses. Some of the issues overlap, and some have
been framed generically rather than with great precision. In addressing the arguments, we
consolidate some of them in our analysis to unite the discussion of legal points dependent
on common facts.


Guiding Legal Principles


       To prevail on a 60-1507 motion, a convicted defendant must show both that his or
her legal representation fell below the objective standard of reasonable competence
guaranteed by the right to counsel in the Sixth Amendment to the United States
Constitution and that absent the substandard lawyering there is "a reasonable probability"
the outcome in the criminal case would have been different. Strickland v. Washington,
                                           5
466 U.S. 668, 687-88, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Sola-Morales v.
State, 300 Kan. 875, 882, 335 P.3d 1162 (2014); see Chamberlain v. State, 236 Kan. 650,
Syl. ¶¶ 3-4, 694 P.2d 468 (1985) (adopting and stating Strickland test for ineffective
assistance). A reasonable probability of a different outcome "undermine[s] confidence" in
the result and marks the criminal proceeding as fundamentally unfair. See Strickland, 466
U.S. at 694. The movant, then, must prove both constitutionally inadequate representation
and sufficient prejudice attributable to that representation to materially question the
resulting convictions.


       As the United States Supreme Court and the Kansas Supreme Court have stressed,
review of the representation should be deferential and hindsight criticism tempered lest
the evaluation of a lawyer's performance be unduly colored by lack of success
notwithstanding demonstrable competence. See Strickland, 466 U.S. at 689-90; Holmes
v. State, 292 Kan. 271, 275, 252 P.3d 573 (2011). Rarely should a lawyer's representation
be considered substandard when he or she investigates the client's circumstances and then
makes a deliberate strategic choice among arguably suitable options. Strickland, 466 U.S.
at 690-91. Whether a lawyer had made reasoned strategic decisions bears on the
competence component of the Strickland test.


       Regardless of the inadequacy of legal representation, a 60-1507 motion fails if the
movant cannot establish substantial prejudice. And the district court properly may deny a
motion that falters on the prejudice component of the Strickland test without assessing
the sufficiency of the representation. Strickland, 466 U.S. at 697 ("If it is easier to dispose
of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect
will often be so, that course should be followed."); see Edgar v. State, 294 Kan. 828, 843-
44, 283 P.3d 152 (2012); Oliver v. State, No. 106,532, 2013 WL 2395273, at *5 (Kan.
App. 2013) (unpublished opinion). In other words, even assuming a criminal defendant's
legal representation fell below the Sixth Amendment standard, he or she is not entitled to
habeas corpus relief if the result would have been no different with competent counsel.


                                              6
       With those principles in mind, we turn to the points Goodpasture has raised.


Admission of S.L.'s Recorded Statement


       Goodpasture challenges Parrish's failure to object to the admission of S.L.'s video-
recorded statement to law enforcement under K.S.A. 22-3433. Some further background
is necessary to understand the context of Goodpasture's argument.


       As we have indicated, McRell initially represented Goodpasture in the criminal
case. When the State sought to admit S.L.'s recorded statement under K.S.A. 22-3433,
McRell did not oppose the motion, and the district court ordered that the video-recorded
statement of S.L. was admissible at trial. The district court later appointed Parrish to
replace McRell.


       K.S.A. 22-3433 permitted the admission of recorded statements of crime victims
younger than 13 years of age in criminal proceedings under certain circumstances. The
Legislature repealed the statute on April 15, 2010, after many of the criminal acts charged
against Goodpasture but before his trial. L. 2010, ch. 90, § 3. This court has previously
ruled that K.S.A. 22-3433 applied to any trials occurring before its repeal. See State v.
Hudson, No. 109,892, 2014 WL 3731958, at *2 (Kan. App. 2014) (unpublished opinion),
rev. denied 302 Kan. 1015 (2015); State v. Waddell, No. 100,517, 2011 WL 767836, at
*3 (Kan. App. 2011) (unpublished opinion). The clear implication is that K.S.A. 22-3433
would not apply in criminal trials occurring after its repeal. Accordingly, K.S.A. 22-3433
should not have been used as a procedural vehicle for the admission of S.L.'s recorded
statements.


       Although S.L.'s statements should not have been admitted under K.S.A. 22-3433,
it is questionable whether Goodpasture can establish deficient representation by Parrish
for failing to object to the admission of S.L.'s recorded statement. Parrish did not concede
the admissibility of the evidence through K.S.A. 22-3433. McRell did that. And while
                                            7
Parrish may not have been irrevocably bound by the district court's ruling, his position at
trial was different from defense counsel objecting at trial to preserve an adverse pretrial
ruling. See State v. Dupree, 304 Kan. 43, 62, 371 P.3d 862 (2016) ("Even when the
district court rules on the admissibility of evidence pretrial, a party must still make an
objection at trial before the admission of the evidence because the unfolding of a case
may require a reevaluation of the reasons for the initial ruling."). Through McRell,
Goodpasture had essentially waived any objection to the State's anticipated admission of
the evidence under K.S.A. 22-3433. See State v. Laturner, 289 Kan. 727, 739, 218 P.3d
23 (2009) (attorney may waive a criminal defendant's right of confrontation). Parrish
would probably have had to file a separate motion before trial, seeking to revisit the
earlier district court ruling rather than simply objecting at trial to preserve error.


       Although Parrish did not specifically testify at the 60-1507 hearing that he
strategically opted against resurrecting the ruling on the K.S.A. 22-3433 issue before
trial, he explained that he believed the taped interview would be admissible after S.L.
testified, notwithstanding a successful argument that the tape could not be admitted under
K.S.A. 22-3433. He also indicated he believed that, to the extent the recorded testimony
was consistent with S.L.'s trial account, it would not do significant harm to the defense
and, to the extent it was inconsistent, it would aid the defense. This testimony indicates
Parrish considered raising the issue at trial and made a deliberate decision against doing
so. In other words, Parrish made a strategic decision against rearguing the admissibility
of S.L.'s recorded statement.


       "'[S]trategic choices made after thorough investigation of law and facts relevant to
       plausible options are virtually unchallengeable; and strategic choices made after less than
       complete investigation are reasonable precisely to the extent that reasonable professional
       judgments support the limitations on investigation. In other words, counsel has a duty to
       make reasonable investigations or to make a reasonable decision that makes particular
       investigations unnecessary. In any ineffectiveness case, a particular decision not to
       investigate must be directly assessed for reasonableness in all the circumstances, applying


                                                    8
       a heavy measure of deference to counsel's judgments.'" State v. Coones, 301 Kan. 64, 74-
       75, 339 P.3d 375 (2014) (quoting Strickland, 466 U.S. at 690-91).


Even decisions left to lawyers in developing and implementing trial strategy must be
objectively reasonable under the circumstances. See State v. Cheatham, 296 Kan. 417,
446, 292 P.3d 318 (2013) (holding that defense counsel's disclosure of damaging facts
that would not otherwise have been disclosed to the jury did not constitute an objectively
reasonable trial strategy). Parrish's decision about the taped statement fits within the
broad reach of objective reasonableness, given his studied conclusion the evidence would
be admissible independent of K.S.A. 22-3433.


       The Kansas Supreme Court provided some guidance on this question in State v.
Martinez, 290 Kan. 992, 1001, 236 P.3d 481 (2010). Contrary to Goodpasture's position,
the defendant in Martinez argued that K.S.A. 22-3433 applied but that the State had
failed to comply with the procedural requirements. In addition to arguing that it had
substantially complied with the statute, the State argued that the statements were
admissible under K.S.A. 2009 Supp. 60-460(a). The Martinez court rejected the
argument, not because K.S.A. 60-460(a) failed to authorize the admission of such
statements but because K.S.A. 22-3433 was the more specific provision. To the extent it
applied, its procedural requirements governed over the more general requirements of
K.S.A. 60-460(a). Martinez, 290 Kan. at 1001.


       Goodpasture has never contended that the State failed to meet the procedural
requirements for admission of S.L.'s recorded statements under K.S.A. 22-3433. He has
always argued that K.S.A. 22-3433 was inapplicable to admit the statements because it
had been repealed before his trial. Assuming K.S.A. 22-3433 were inapplicable, Martinez
suggests that K.S.A. 60-460(a) would preclude any hearsay objection to the tape,
particularly after S.L. testified at trial.


       K.S.A. 2018 Supp. 60-460(a) provides:
                                                  9
               "Evidence of a statement which is made other than by a witness while testifying
       at the hearing, offered to prove the truth of the matter stated, is hearsay evidence and
       inadmissible except:
               "(a) Previous statement of persons present. A statement previously made by a
       person who is present at the hearing and available for cross-examination with respect to
       the statement and its subject matter, provided the statement would be admissible if made
       by declarant while testifying as a witness."


       If a witness is available and subject to cross-examination about prior statements,
K.S.A. 2018 Supp. 60-460(a) does not differentiate between prior consistent statements
and prior inconsistent statements. Goodpasture does not dispute that S.L. was present for
trial and subject to cross-examination. He does contend that S.L.'s recorded statement
was offered through Detective Ryan Runyan, after S.L. had finished testifying and was
no longer available for cross-examination. But this argument is misplaced. The question
before us is whether S.L.'s recorded statements could have been properly admitted
without relying on K.S.A. 22-3433. And to reiterate, K.S.A. 60-460(a) precluded any
hearsay objection Parrish might have lodged. Goodpasture now makes no compelling
argument otherwise.


       Furthermore, Goodpasture does not contend that the admission of S.L.'s prior
statements offended the cumulative evidence rule. See State v. Kackley, 32 Kan. App. 2d
927, 934-35, 92 P.3d 1128 (2004). In Kackley, this court held that the State may present
the pretrial statements of child victims of sex crimes that are consistent with their trial
testimony. 32 Kan. App. 2d at 935. Goodpasture objects to the admission of S.L.'s
recorded statements because they not only were consistent with her trial testimony but
included additional details about the same incidents. In the face of Kackley, which
Goodpasture does not dispute, the argument is unavailing.


       Goodpasture has not established to a preponderance of the evidence that Parrish's
choice not to revisit the court's K.S.A. 22-3433 ruling was objectively unreasonable
                                                      10
under the circumstances. Even if the district court had concluded Parrish's representation
was deficient in failing to seek reconsideration of the applicability of K.S.A. 22-3433,
Goodpasture has not established a reasonable probability that the recorded statement of
S.L. would otherwise have been inadmissible at trial. He cannot, therefore, establish the
requisite prejudice to succeed on a claim of ineffective assistance of counsel under the
Strickland test.


DNA/Physical Evidence


       Goodpasture next contends that Parrish provided deficient representation in failing
to object to the admission of the sex devices and the DNA evidence taken from them. The
basis for this appellate argument is less than entirely clear. Goodpasture appears to
challenge the district court's ruling that any argument related to Parrish's failure to seek
suppression of the sex devices was untimely because it did not relate back to the filing
date of the 60-1507 motion and, thus, fell outside the one-year time limit in K.S.A. 60-
1507(f); but the briefing focuses on an argument based on the chain-of-custody of the
evidence.


       1. Suppression of Sex Devices


       At the 60-1507 hearing, Desch requested permission to amend the 60-1507 motion
to add an allegation of ineffective assistance of counsel because Parrish failed to seek
suppression of the sex devices based upon an illegal search of the residence. The district
court ultimately denied the request, finding that the claim was untimely, that it did not
relate back to any of the claims raised in Goodpasture's 60-1507 motion, and that
Goodpasture could not establish manifest injustice to warrant the untimely consideration
of the issue.


       To the extent Goodpasture is challenging the district court's ruling on the
requested amendment, the issue, as presented, does not provide a basis for reversing
                                           11
Goodpasture's convictions. First, Goodpasture does not explain how the district court's
conclusion about the timeliness of the amendment is error. He provides no argument that
the issue properly related back to some issue he raised in his motion. In passing, he
contends that the suppression issue is encompassed by the following statement in his
motion: "Counsel should have motioned to suppress any non-factual evidence relating to
the sexual devices that were never used for sex, to prove a sexual crime with them." But
nothing in this statement suggests that the seizure of the sex devices violated
Goodpasture's Fourth Amendment rights—the argument he sought to present at the 60-
1507 hearing. As Goodpasture concedes, the context of the statement establishes that
Goodpasture was challenging Parrish's failure to obtain DNA experts to challenge the
conclusions the State was drawing from the existence of D.H.'s DNA on the sex devices,
not that the sex devices were obtained in violation of the Fourth Amendment.


       A pro se pleading is liberally construed to give effect to substance rather than
form. See State v. Kelly, 291 Kan. 563, 565, 244 P.3d 639 (2010). But even a pro se
litigant is held to some degree of specificity when alleging bases for relief under K.S.A.
60-1507. See Pabst v. State, 287 Kan. 1, 25, 192 P.3d 630 (2008) ("[The language of
Kansas Supreme Court Rule 183] calls for specificity in the manner in which the movant
claims ineffective assistance of counsel."). The quoted general statement does not meet
this level of specificity. Goodpasture presents no manifest-injustice argument warranting
an extension of the time limitation of K.S.A. 60-1507(f) to encompass his new
suppression claim. See State v. Holt, 298 Kan. 469, 480, 313 P.3d 826 (2013) (movant
has duty to provide specific factual foundation to support claim of manifest injustice).


       Second, even if Goodpasture could have raised the suppression issue in this
appeal, he has failed to argue the point and has provided no authority to support a claim
for relief. See State v. Williams, 308 Kan. 1439, 1456, 430 P.3d 448 (2018) ("Williams
does not fully explain his argument about the United States Constitution and fails to
support it with any authority. We consider the point abandoned.").


                                             12
       Finally, Goodpasture cannot demonstrate that his substantive argument for
suppression would have succeeded had Parrish presented it leading up to the trial. He
premises the suppression argument on the testimony of Detective Runyan at the 60-1507
hearing. Runyan testified that he entered the residence to seize the sex devices with the
consent of D.H.'s aunt. Runyan admitted that the aunt was not a resident, but he indicated
that the aunt was packing up A.H.'s belongings with her permission in preparation of
A.H.'s move out of the residence. At the time, Goodpasture was in jail, and A.H. had
been hospitalized. Accordingly, the district court found that from the perspective of a
reasonable law enforcement officer, the aunt had actual or apparent authority to permit
the search of the residence and seizure of the sex devices. See State v. Boggess, 308 Kan.
821, 827-29, 425 P.3d 324 (2018).


       While the State bears the burden of proving the legality of a search or seizure
when a motion to suppress is filed, Goodpasture bears the burden in this proceeding to
establish that a motion to suppress might have produced a different result at trial. On this
record, Goodpasture has not demonstrated a reasonable probability that the suppression
motion, if filed, would have been successful. So even if Parrish's failure to seek
suppression had been preserved for the 60-1507 hearing, the point would not have
yielded any relief.


       2. Chain of Custody


       In his pro se motion, Goodpasture raised several purported deficiencies in how
Parrish addressed the DNA evidence obtained from the sex devices. In the 60-1507
motion, Goodpasture alleged that D.H. or one of her relatives could have deliberately
contaminated the sex devices with D.H.'s DNA in an effort to frame him for crimes that
never happened. Desch characterized this as a chain of custody problem. It isn't.


               "A party offering an object into evidence must show with reasonable certainty
       that the object has not been materially altered since the object was taken into custody.

                                                   13
       However, the party is not required to keep the object under lock and key or continuously
       sealed up. The test for chain of custody is a reasonable certainty that the object has not
       been materially altered. Any deficiency in the chain of custody goes to the weight of the
       evidence rather than its admissibility." (Emphasis added.) State v. Horton, 283 Kan. 44,
       62, 151 P.3d 9 (2007) (citing State v. McGhee, 226 Kan. 698, 703, 602 P.2d 1339
       [1979]).


       Goodpasture's argument does not entail the chain of custody—that is, the State's
ability to show that evidence offered at trial is in substantially the same condition as
when it came into the State's possession. Typically, the prosecution will have State agents
who handled or stored the evidence testify about those processes and the condition of the
evidence, thus establishing the "chain" of custody. Goodpasture contends D.H. or
someone else in her family doctored the evidence before turning it over to law
enforcement investigators. He offers a lot of speculation and a dearth of evidence to
support that notion. But the very allegation fails to outline a deficiency in the chain of
custody. In short, Goodpasture has not accused any State agents of tampering with or
mishandling the evidence. His theory that the victims or their family framed him is an
entirely different line of attack that really goes to the underlying reliability of the
evidence in the first instance and not to its condition after the State took custody of it.


       In the interest of completeness, we point out that Parrish can't be faulted for not
advancing Goodpasture's unfounded speculation about the DNA contamination of the sex
devices during the trial. First, of course, it's hardly obvious who could actually testify to
even a faint factual outline of the idea. And to present the notion to the jury as an
argument without an anchor in the evidence would likely be both improper and highly
ineffective. The lawyers' arguments to the jury must be anchored in the admitted
evidence and cannot outstrip reasonable inferences drawn from that evidence. Moreover,
jurors properly would view such an argument, without some evidentiary support, to be
farfetched to say the least and something approaching a desperation tactic that
backhandedly would bolster the State's evidence for that very reason.

                                                    14
Failure to Conduct an Adequate Investigation


       Goodpasture contends Parrish provided constitutionally deficient representation by
failing to conduct an adequate investigation. He points to what he characterizes as
multiple inconsistent statements or recantations of the victims and refers to the testimony
of Detective Julia Goggins, an affidavit of Runyan, and an e-mail from one of the
prosecutors to McRell to support the claim. He also mentions Parrish's failure to
investigate potential defense witnesses, specifically Goodpasture's daughter and mother.


       Goodpasture's contentions are perfunctorily briefed. He failed to include cites to
where in the appellate record the evidence may be found, apparently expecting this court
to comb the record for any evidentiary support. See State v. Kettler, 299 Kan. 448, 465,
325 P.3d 1075 (2014) ("Appellate courts 'will not independently search the record and
guess which specific facts [appellant] believes support his general allegations.'"); State v.
Bollig, No. 115,408, 2018 WL 1976689, at *20 (Kan. App. 2018) (unpublished opinion)
("An appellate court is not, however, obligated to search the record, even cursorily, when
a party provides an inadequate reference or citation.").


       In addition, Goodpasture fails to connect Parrish's allegedly inadequate
investigation with the result of his criminal trial. Under the Strickland test, it is
insufficient to claim that a defense attorney inadequately investigated the case. The
movant must also establish that, had a sufficient investigation been done, the lawyer
would have discovered evidence that would have advanced a colorable defense. See State
v. Lindsey, No. 116,971, 2018 WL 4655960, at *15 (Kan. App. 2018) (unpublished
opinion), rev. denied 309 Kan. 1352 (2019); Haskin v. State, No. 90,252, 2004 WL
292113, at *1 (Kan. App. 2004) (unpublished opinion). Goodpasture renders a conclusion
that an adequate investigation would have changed the outcome of his trial without
specifically explaining how the evidence obtained through his vision of an adequate
investigation would have influenced the jury's consideration of what actually had been
presented during the trial.
                                               15
       Despite the inadequate briefing on these points, we endeavor to address the
contentions to afford Goodpasture his due and then some. On appeal, Goodpasture
divides Parrish's ostensible investigatory inadequacies into two categories: (1) potential
witnesses that he failed to discover before trial; and (2) witnesses whose testimony he did
not adequately consider.


       1. Undiscovered Witnesses


       Of the undiscovered witnesses, Goodpasture identifies (a) an affidavit of Detective
Julia Goggins, describing an interview with S.L. shortly before the trial date; (b) evidence
of D.H.'s recantation shortly before trial in e-mail correspondence from Kendra Lewison,
one of the prosecutors, to McRell; and (c) impeachment material in an affidavit of
Detective Runyan.


              a. Det. Goggins


       Detective Julia Goggins testified at the 60-1507 hearing about interactions she had
with both D.H. and S.L. From the general allegations provided in Goodpasture's appellate
brief, it is not clear what testimony Goodpasture submits Parrish should have elicited
from Goggins at trial. We, therefore, survey her testimony about each of the victims,
beginning with S.L.


       On July 26, 2012, shortly before Goodpasture's criminal trial began, the
prosecutors met with S.L. and her mother at the courthouse in Seneca. Goggins was also
present to observe and take notes. S.L. initially did not want to talk about her accusations
against Goodpasture. Goggins took S.L. into the empty courtroom, while the prosecutors
spoke with S.L.'s mother. Goggins established a rapport with S.L., and S.L. eventually
told Goggins that she would speak about the allegations. The two of them returned to the


                                             16
interview room, where S.L. described how Goodpasture had sexually abused her.
Goggins prepared a short affidavit to memorialize the interview with S.L.


       Goggins' affidavit was not provided to Parrish before the trial. When he
discovered Goggins' affidavit after Goodpasture's trial, Parrish filed a motion for new
trial. The district court denied the motion.


       On appeal, Goodpasture does not articulate the basis for finding Parrish's
representation to be deficient with respect to Goggins' testimony. A defense lawyer
would not necessarily be expected to attempt to interview every law enforcement officer
involved in a case or even those communicating in some manner with a putative victim.
More to the point here, even if Parrish could be faulted in not attempting to talk to
Goggins before trial, Goodpasture cannot demonstrate prejudice. Assuming Goggins' trial
testimony would have matched her testimony at the 60-1507 hearing, Goggins' testimony
regarding S.L. would not have altered the course of the trial. Goggins explained that S.L.
seemed to be reticent to talk about the abuse in the meeting with the prosecutors—not
that she changed her account. Goggins concluded S.L. may have been intimidated by the
number of adults who she did not really know and the courthouse location. After S.L.
became comfortable with Goggins, she described the abuse consistently with her earlier
accounts. We fail to see how testimony of that tenor from Goggins would have changed
the trial's outcome.


       At trial, D.H. admitted that she initially told the police that Goodpasture had not
sexually abused her. D.H. also admitted to recanting shortly before trial during an
interview with the prosecutor. But, of course, she testified under oath to the jury that
Goodpasture had sexually assaulted her multiple times. At trial, D.H. explained that she
did not feel safe disclosing the sexual abuse until Goodpasture was put in jail and initially
disclosed the abuse only to people she trusted. D.H. told the jury that the allegations
caused tensions and fights among members of her family.


                                               17
       As we discuss, Parrish was aware of those recantations in advance of trial, and the
jury heard about them from D.H. herself, along with her explanation about why she
denied the abuse. Although Goggins could have confirmed that D.H. recanted the
allegations she made against Goodpasture, we don't see that as adding much to what the
jury knew. D.H. never denied uttering the recantations. The question for the jury was
which of D.H.'s statements were truthful—the abuse allegations or the recantations of
them. Goggins' testimony would have shed little, if any, light on the correct answer.


              b. Lewison E-mail to McRell


       On January 13, 2012, Kendra Lewison sent McRell an e-mail message detailing
her interactions with D.H. on November 2, 2011. In the conversation with Lewison, D.H.
recanted many of her allegations of sexual abuse against Goodpasture and provided
various reasons for her supposedly false reports. McRell withdrew from representation of
Goodpasture on February 2, 2012.


       Since Desch did not question Parrish about this e-mail at the 60-1507 hearing,
Goodpasture's argument on appeal does not clearly articulate the manner in which
Parrish's representation may have been deficient. Nothing in the record suggests that
Parrish's failure to use this information at trial was the product of an inadequate
investigation. At the time the State disclosed the exculpatory evidence, McRell
represented Goodpasture. It's hardly clear McRell conveyed the information to Parrish,
and Goodpasture has waived any claim of ineffective assistance of counsel against
McRell.


       Without receiving the e-mail, Parrish would have had no reason to ask Lewison
before trial specifically about exculpatory information in the State's possession, since she
had a continuing duty to disclose exculpatory information to the defense. Lewison had
done so. If Parrish were aware of the e-mail before trial, his failure to cross-examine D.H.
about recantation to the prosecutor might be open to question. Even so, the failure could
                                            18
not be considered particularly significant. During the trial, the prosecutor specifically
asked D.H. about the November meeting with Lewison. D.H. admitted that she recanted,
offered an explanation for doing so, and reasserted her allegations of sexual abuse against
Goodpasture. Parrish could have reploughed that ground on cross-examination, but D.H.
likely would have been asked to repeat her explanation on redirect examination. That sort
of exchange wouldn't have added materially to what the jury had already learned.
Armed with that knowledge, the jury still found the sexual abuse allegations sufficiently
credible to convict Goodpasture of 16 sex crimes against D.H. Goodpasture cannot
establish prejudice.


              c. Runyan Affidavit


       Goodpasture contends Parrish failed to investigate an affidavit from Runyan but
does not specifically identify where the document may be found. The only affidavit from
Runyan in the record is the one he presented to the district court in support of the warrant
for Goodpasture's arrest. The copy in the record includes notes from Goodpasture
indicating possible lines of questions based on the recited facts.


       One of these comments pertains to D.H.'s report about the sex devices. Runyan's
affidavit states that D.H. said she would place a pink dildo in her vagina, and
Goodpasture would turn it on. At trial, D.H. testified that Goodpasture used both the
dildo and a vibrator to assault her. Runyan's affidavit does not mention a vibrator. The
omission doesn't seem to offer a particularly productive line of inquiry with either
Runyan or D.H. in front of the jury, especially since there are myriad benign explanations
for the omission.


       A more significant contradiction arises from D.H.'s statement reported in Runyan's
affidavit that she inserted the dildo herself. If true, that circumstance would be
inconsistent with the strict elements of rape, as defined in K.S.A. 21-3502 and codified
since 2011 in K.S.A. 21-5503. But during the trial, D.H. testified that Goodpasture
                                           19
inserted the dildo, contrary to what Runyan included in the affidavit. The apparent
conflict would have opened D.H. up to impeachment. But she might have diffused the
line of inquiry by suggesting the affidavit to be in error. Challenging D.H. on this point
would not have been a devastating attack on her credibility and, thus, would not have
shifted the tide of the trial.


       At the 60-1507 hearing, Desch did not question Parrish about the discrepancies
between Runyan's affidavit and D.H.'s trial testimony. Since there would have been
acceptable strategic reasons for not attacking D.H. with those purported inconsistencies,
we should not simply presume that Parrish's failure to do so was the result of deficient
representation. See Burt v. Titlow, 571 U.S. 12, 22-23, 134 S. Ct. 10, 187 L. Ed. 2d 348
(2013). In other words, when a defendant has the opportunity to examine a former lawyer
in an evidentiary hearing, such as on a 60-1507 motion or in a Van Cleave proceeding,
about strategic considerations bearing on how particular aspects of the case were handled
and then does not inquire, the presumption of reasonable representation may be sufficient
to overcome a claimed deficiency, so long as some acceptable strategy may be
hypothesized for the challenged conduct.[*]


        [*]The approach does not suffice in a summary denial of a 60-1507 motion
without an evidentiary hearing. In a summary disposition, the lawyer cannot be asked
about why he or she handled the case in a specific ways. So a particular action or inaction
might be the result of a reasoned strategy or an inferior investigation of the law or the
facts or just plain inadvertence. See Miller v. State, 298 Kan. 921, 933, 318 P.3d 155
(2014) ("mistake of oversight" is not strategy). The presumption of reasonableness does
not adhere in that situation. It applies to actual strategic choices, so a lawyer may not be
faulted under Strickland for selecting one reasoned strategic approach over others, even
though the particular selection might be questioned. But the motion may still be denied, if
the defendant cannot establish prejudice under the second component of the Strickland
test. Strickland, 466 U.S. at 697 ("If it is easier to dispose of an ineffectiveness claim on
the ground of lack of sufficient prejudice, which we expect will often be so, that course
should be followed.").

       In short, despite the opportunity to do so during the evidentiary hearing,
Goodpasture never established that Parrish's failure to impeach D.H. with these
                                             20
inconsistent statements was a product of a lack of investigation rather than a reasoned
trial strategy. So absent evidence to the contrary, we must presume Parrish rendered
Goodpasture constitutionally effective representation in this respect.


S.L.'s Purported Declaration of Intent to Make False Accusations


       Turning to a different aspect of D.H.'s pretrial statements, Parrish was aware that
D.H. purportedly had said she overheard S.L. discussing making false accusations of sex
abuse against Goodpasture. Parrish attempted to cross-examine D.H. about the
conversation at trial. The State objected. The district court ruled that the examination was
properly conducted during the defense case-in-chief rather than on cross-examination and
that the inquiry had to be limited to S.L.'s statements that Goodpasture did not molest her
or that S.L. intended to fabricate abuse claims. Parrish did not recall D.H. as a witness as
part of the defense case.


       D.H. had purportedly made the statement about S.L. in an interview with Goggins.
In that interview, D.H. reportedly told Goggins that she did not believe S.L.'s allegations
against Goodpasture and related a story about overhearing some girls, including S.L.,
talking about fabricating accusations against Goodpasture.


       Because Parrish was aware of the conversation between Goggins and D.H., any
allegation that he failed to conduct a sufficient investigation appears well off the mark in
showing some kind of deficient representation. Parrish might have called Goggins as a
witness at trial. But the detective presumably would not have been able to provide any
more specific testimony than D.H. told her that she overheard a conversation some girls
had about Goodpasture. Goggins' knowledge of the conversation is entirely indirect and
wholly dependent on D.H.'s knowledge. Goodpasture cannot establish that Parrish fell
below the constitutional standard of adequate representation in failing to call Goggins for
this purpose or that the failure so compromised the defense that the result would have
been different had Goggins testified on this point.
                                             21
       In a similar vein, Goodpasture faults Parrish's handling of what purported to be a
recording of S.L. admitting she lied in making the accusations of sex abuse. Parrish failed
to get the recording admitted as evidence at the trial.


       At some unspecified date before the trial but presumably after S.L. first voiced her
accusation against Goodpasture, D.H. used her phone to record a conversation between
herself and another person, possibly S.L., in which D.H. asked whether Goodpasture had
molested the other person. The response is indistinct, but Goodpasture takes it to be
something in the negative, i.e., "No" or "Nope." The actual phone conversation is
prefaced by someone saying, "Saturday."


       At the 60-1507 hearing, D.H. identified her voice on the tape and testified that the
voice introducing the recording was Amy Armstrong's. She stated that the voice
providing the reply to her question might have been S.L.'s, but she could not remember
with certainty the identity of the person to whom she posed the question. Armstrong
denied that it was her voice introducing the phone conversation on the recording.
Armstrong was able to identify D.H.'s voice on the recording but did not know S.L. well
enough to identify her voice. S.L. testified that she could not identify any of the voices on
the audio recording and did not recall a conversation in which D.H. asked her whether the
allegations against Goodpasture were true. During the trial, S.L. did recall that D.H.
asked about her allegations against Goodpasture. S.L. testified that she told D.H. they
were true.


       Given this testimony at the 60-1507 hearing coupled with what S.L. told the
jurors, Goodpasture cannot demonstrate that Parrish provided deficient representation for
failing to admit the audio recording at trial. The rather jumbled testimony fails to
establish even a semblance of an evidentiary foundation that the voice responding to D.H.
was S.L. See State v. Coones, 301 Kan. 64, 73, 339 P.3d 375 (2014); 29A Am. Jur. 2d
Evidence § 1174 (to admit voice recording as evidence, foundational witness must have
                                          22
basis to connect voice to person identified as speaker). And the conversation would have
no relevance except to impeach S.L.'s allegations of sexual abuse. None of the witnesses
Parrish could have called to lay a foundation for the recording's admission could identify
the speaker who purportedly denied the truth of the allegations against Goodpasture.
Without establishing that the speaker was S.L., Parrish could not have successfully
offered the recording as trial evidence. Lawyers do not fall below the constitutional
standard for adequate representation because they decline to undertake futile efforts or
advance empty legal arguments.


Inadequate Investigation of Known Witnesses


       Goodpasture contends that Parrish conducted an inadequate investigation of two
known defense witnesses—Amy Armstrong, his daughter, and Gail Perdue, his mother—
and they would have materially advanced his defense. Goodpasture also contends that
Parrish provided deficient representation in failing to sequester the two during the trial, so
they could be called as defense witnesses.


       If Parrish conducted an inadequate investigation of these two witnesses and failed
to learn the scope of their potential testimony, his decision not to call them during the
trial could not have been based on complete information and could not be characterized
as an objectively reasonable trial strategy. To the extent that their testimony might have
changed the outcome of the trial, Parrish's failure to sequester them would constitute
ineffective assistance of counsel, since that likely would have precluded calling them as
witnesses. Conversely, if Parrish understood what testimony they could offer but decided
that the risk of calling them outweighed any benefit to the defense, the decision against
calling them would have been a reasonable trial strategy, satisfying the Strickland test.
See Coones, 301 Kan. at 70. Parrish's failure to sequester individuals he did not plan to
call as witnesses is not objectively unreasonable and, therefore, would not constitute
deficient representation. Goodpasture's characterization of Parrish's deficiencies in


                                             23
weighing the strength of these witnesses' testimonies suggests that he is challenging a
strategy decision with the benefit of hindsight.


       1. Amy (Goodpasture) Armstrong


       At the 60-1507 hearing, Armstrong testified that she was prepared to testify at her
father's trial. Armstrong asserted that D.H. was not afraid of Goodpasture, as evidenced
by D.H.'s physical attacks on Goodpasture. Armstrong was prepared to testify at trial that
her room was adjacent to D.H.'s bedroom and that she never heard anything consistent
with the sexual abuse D.H. alleged. She also said D.H. told her on several occasions that
the allegations of sexual abuse were untrue and that the prosecutors and family members
pressured her into making the accusations.


       Because Parrish testified before Armstrong at the 60-1507 hearing, he was not
asked about most of Armstrong's testimony. Without specifically being questioned about
his knowledge of Armstrong's potential testimony, Parrish provided his reasons for not
calling Armstrong as a witness. Parrish explained that he was generally aware that
Armstrong had possessed some knowledge about the audio recording D.H. had made
with her phone. Parrish also knew that Armstrong had turned over a copy of the recording
to the public defender's office. But Parrish did not believe that Armstrong was the best
witness to introduce the recording and, therefore, had not planned to call her to testify for
that purpose.


       Armstrong's testimony at the 60-1507 hearing confirmed Parrish's assessment that
Armstrong was not the best witness to introduce the audio recording. Armstrong testified
she knew about the tape only because D.H. played it for her and told her that S.L. was the
other person participating in the call.


       Regarding Armstrong's testimony generally, Parrish expressed reservations about
calling Armstrong for the defense because Runyan had documented an interview with
                                           24
Armstrong in which Armstrong told him that she had dreams of her father sexually
abusing her and awoke in tears. At the 60-1507 hearing, Armstrong denied having such
dreams or telling Runyan that she did.


       Nevertheless, that line of cross-examination from the State would not have aided
Goodpasture's defense. Armstrong's credibility may have been suspect simply because of
her close familial relationship with Goodpasture. Any impeachment based upon Runyan's
testimony about the dreams would have been injurious to the defense. In terms of
Armstrong's general testimony in favor of Goodpasture, a reasonable attorney faced with
balancing the benefits and disadvantages of Armstrong's testimony could have concluded
that the potential risks outweighed the benefits. To weigh Armstrong's testimony
differently now is to invoke a form of hindsight analysis based upon the lack of success
of the chosen trial strategy.


       As to Armstrong's specific testimony, the proximity of her bedroom to D.H.'s is
immaterial unless D.H. indicated that Armstrong was at home when the sexual abuse
occurred. D.H. testified to the opposite. She indicated that the abuse occurred when
Goodpasture was alone with D.H. or with only D.H. and his infant daughter, I.G. With
respect to Armstrong's testimony about D.H.'s lack of fear of Goodpasture, the evidence
was likely inadmissible as speculation. If Armstrong had been able to testify about D.H.'s
lack of fear, the State likely would have impeached Armstrong with her admissions that
Goodpasture was often violent when he had been drinking and with Armstrong's
knowledge about Goodpasture's involvement in a felony murder in Atchison. And
Armstrong's testimony verifying that D.H. had recanted her accusations against
Goodpasture really added nothing to what the jury already heard on that score. A
reasonable attorney in the position of Parrish might have concluded that the potential
assistance to the defense was outweighed by the risk of prejudice.


       Even if we were to assume Parrish provided deficient representation in deciding
against calling Armstrong as a witness, what she outlined at the 60-1507 hearing was not
                                           25
such startling information that the jury would have been moved to acquit Goodpasture as
a result.


       2. Gail Perdue


       Perdue testified at the 60-1507 hearing that Parrish told her that he was not going
to call her to testify because she was the defendant's mother and the jury would not
believe her. Parrish's explanation was a bit more ambiguous. He testified that he did not
recall anything of substance that Perdue could have added to the defense. He also
expressed concern about his ability to manage her as a witness in front of a jury.


       Parrish's assessment that Perdue could have added little to the defense was borne
out in her testimony at the 60-1507 hearing. She testified that she had provided
Goodpasture's lawyers with several affidavits about things she overheard. She did not
elaborate on the speakers or the content, and the affidavits are not in the record. Without
specifics, we cannot say that Parrish provided deficient representation or that declining to
call Perdue as a witness resulted in demonstrable prejudice to Goodpasture.


       Perdue also testified that D.H. informed her on several occasions that the
allegations of sexual abuse were lies. D.H. reportedly told Perdue that the prosecutors and
detectives threatened her to encourage her to testify. As we have already noted, that
testimony would have added little to what D.H. admitted in her own trial testimony. And
Perdue may have come across as a decidedly partisan and vigorous defender of
Goodpasture—a demeanor that would tend to inferentially support D.H.'s stated reasons
for recanting her accusations.


       The decision to call witnesses is a strategic decision left to the professional
discretion of trial counsel after consultation with the criminal defendant. See State v.
Butler, 307 Kan. 831, 853-54, 416 P.3d 116 (2018). In this case, the decision not to call
the defendant's mother rests on reasonable strategic considerations.
                                            26
Failure to Call Defense Witnesses


       In a conclusory manner, Goodpasture contends Parrish provided deficient
representation in failing to call defense witnesses to support impeachment of D.H. and
S.L. This claim also should fail for inadequate briefing. See Kettler, 299 Kan. at 465;
Bollig, 2018 WL 1976689, at *20. Unnamed or generically described witnesses who
might have offered exculpatory evidence do not advance a credible legal argument in a
60-1507 proceeding. The movant must identify specific persons and establish at the
evidentiary hearing what they would have said if called as trial witnesses. See Robinson
v. State, No. 111,923, 2016 WL 1169381, at *4 (Kan. App. 2016) (unpublished opinion).


       Goodpasture has identified Armstrong, Perdue, and Goggins as witnesses who
should have been called at trial. To that extent, the issue simply overlaps what we have
already discussed and rejected as grounds for relief under K.S.A. 60-1507. Based on each
of these witnesses' proffered testimony, Goodpasture cannot demonstrate that Parrish's
decision against calling any of them as a witness was objectively unreasonable.
Goodpasture also challenges Parrish's failure to recall D.H. and his failure to obtain a trial
continuance to call A.H. We consider those arguments.


       As previously mentioned, Parrish attempted to cross-examine D.H. about a
conversation she overheard and reported to Goggins. The State objected and, after a
lengthy discussion out of the presence of the jury, the district court ruled that the line of
questioning was improper cross-examination but that Parrish could recall D.H. as a
defense witness. The district court, however, set guidelines about the manner in which
Parrish could question D.H. about the conversation, noting that the questions called for
hearsay. One of those guidelines bore on establishing who stated that she would make up
lies about Goodpasture. That speaker could then be called so that the statement would
satisfy a hearsay exception. The State then argued that, if the speaker was identified as


                                              27
anyone but S.L., the statement had no relevance to this case. As we have said, Parrish did
not recall D.H. as a defense witness.


       At the 60-1507 hearing, Desch questioned both D.H. and S.L. about this alleged
conversation among the unidentified girls. D.H. testified that she believed S.L. was one
of the girls because the conversation prompted D.H. to ask one of the girls about the
allegations. D.H. could not recall who she questioned, but she thought it was S.L. D.H.,
likewise, could not confirm that the voice of the girl on the audio recording was S.L.'s.
S.L. did not recall D.H. asking her about the truth of the sexual abuse allegations. She
could not identify any of the voices on the audio recording. S.L. did not recall a
conversation with other girls at any time about the sexual abuse allegations.


       At the time of the 60-1507 hearing, Parrish could not identify a strategic reason
against recalling D.H. Based on that admission, this court may conclude that Parrish's
failure to recall D.H. was not objectively reasonable. But based on the testimony
presented at the 60-1507 hearing, it is doubtful that Parrish could have elicted D.H.'s
testimony about the overheard conversation. D.H. could not identify the speaker who
articulated the plan to tell lies about Goodpasture. She merely thought that S.L. was
present, which prompted her to ask someone, possibly S.L., about the allegations. That
testimony would not provide an adequate foundation to attribute the statement about
making up accusations to S.L. As we have already discussed without that anchor, the
statement had no relevance and would have been inadmissible at trial.


       At the time of trial, A.H. was hospitalized at the Osawatomie State Hospital for a
mental breakdown. Parrish did not request a continuance so that he could call her as a
defense witness. Parrish was not questioned at the 60-1507 hearing about his reasons for
moving ahead with the trial.


       A.H. testified at the 60-1507 hearing and acknowledged speaking with detectives
before the trial. A.H. said she didn't have much information to provide the investigators
                                             28
or at the hearing because D.H. and she had not been getting along, so D.H. did not
confide in her. A.H. further testified that D.H. has never told her that the allegations
against Goodpasture were untrue. A.H. testified about the trip to Salina, but she testified
to nothing that contradicted S.L.'s description of Goodpasture's assault. A.H. denied the
police or prosecutors threatened her with criminal charges or with having her children
removed from her custody—contradicting a defense theory about why D.H. made the
allegations of sexual abuse.


       In short, A.H. did not provide much, if any, support for the defense. Even if
Parrish had not talked to A.H. to determine what her trial testimony would have been,
Goodpasture has not demonstrated that her testimony would have appreciably advanced
the defense case, let alone possibly altered the outcome. If Parrish was aware of A.H.'s
potential testimony, he presumptively did not provide deficient representation in
choosing to go ahead with the trial rather than asking for a continuance to secure her
presence as a defense witness. If Parrish was not aware of A.H.'s proposed testimony, he
may have provided deficient representation, but Goodpasture cannot establish that the
deficient representation caused him legal prejudice, i.e., a reasonable probability of a
different outcome at trial.


Conclusion


       We have considered the detailed arguments Goodpasture has presented on appeal,
the lengthy 60-1507 record, the district court's thorough order, and, of course, the full
record in the direct criminal case. Based on that review, we conclude the district court did
not err in denying Goodpasture's motion for habeas corpus relief from his convictions and
sentences.


       Affirmed.



                                             29